Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated September 18, 2013 with respect to the shares of Common Stock of GenVec, Inc. and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: September 18, 2013 EcoR1 Capital Fund, L.P. By: EcoR1 Capital, LLC General Partner By: /s/ Oleg Nodelman Name: Oleg Nodelman Title: Manager EcoR1 Capital, LLC By: /s/ Oleg Nodelman Name: Oleg Nodelman Title: Manager /s/ Oleg Nodelman Oleg Nodelman
